Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The language of claim 1 is ambiguous and confusing. Claim 1 recites, at least one similar metallic material. However, it is not clear as to what the metallic material is similar. The claim language only requires one metallic material. If only one material is claimed, what is the material similar to?

Two similar metallic materials may not make sense as the structure of the “material” is not claimed. 

The claim also requires “at least one different material being sandwiched and fixed between the at least one similar metallic material by lap jointing.”
	It is unclear how this limitation is intended to be interpreted. The claim requires one similar metallic material. If there is only one, how is the different material sandwiched between it? 

As applicant is claiming “at least one similar material, there are multiple embodiments of the invention shown in the specification. It is not clear which one applicant is attempting to claim. If the examiner rejects one embodiment, applicant could simply state a different embodiment is being referred to. Or the limitations may be amended to direct the claims to a different embodiment, without technically switching inventions.  

The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if the materials must be the same, or how similar they must be to meet the limitations of the claim. It is also not clear what the material is similar to, if only one material is claimed. 

The term “difficult” in claim 1 is a relative term which renders the claim indefinite. The term “difficult” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what material would be considered “difficult to weld” to the similar material.

The term "material" can be interpreted broadly as "type of material" or as "parts". Both interpretations seems to be mixed. The relative term "similar" is unclear, if only one metallic material (the term "material" is interpreted here as "type of material", since the feature refers to the weldability) is claimed. The term "weldable to each other" is also unclear, if only one joined structure made of one material (independent from the interpretation as "one type of material" or as "one part") is claimed.

he terms "similar", "different" and "difficult to be welded" used in claim 1 are vague and unclear and leave the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claims unclear

Further, the use of the terms “similar” and “different” to identify the metallic material elements is confusing. It is strongly suggested to recite a first, second and third material, or a first and second material, then recite the first and third materials are similar and the second material is different from the first and/or third materials. 

Claim 2 is unclear since it claims "a weld zone having a circular or ring shaped pattern", "at least one exhaust groove or at least one exhaust hole, which is located inside the ring shaped pattern". If the groove or hole is located inside the ring shaped pattern, the weld zone cannot have a circular pattern. Additionally, claim 2 is dependent on claim 1, which claims, that the at least one groove/hole is around the weld zone. Therefore, the groove/hole cannot be located inside. The same objection applies for paragraph [0036]. It seems impossible for the skilled person to carry out the present "invention".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kasukawa et al (JP 2008/006465) in view of Kagitani (JP 2012/254481) with references made to applicant supplied machine translations.

Kasukawa discloses, regarding claim 1, Figs. 2 and 3 the following features thereof: A joined structure comprising: at least one similar metallic material (1,3) weldable to each other, the at least one similar metallic material having: a weld zone (Fig. 2(b), Fig. 3(b)) where the at least one similar metallic material is melted and joined together; and at least one different material (2) different in type from the at least one similar metallic material and difficult to be welded to the at least one similar metallic material, the at least one different material being sandwiched and fixed between the at least one similar metallic material by lap jointing (Figs. 2,3).

Kasukawa fails to disclose, regarding claim 1, in that at least one exhaust groove or at least one exhaust hole around the weld zone, the at least one exhaust groove or the at least one exhaust hole penetrating a thickness direction of the at least one similar metallic material.

However, Kagitani discloses Figs. 10 and 11 as providing the same advantages as in the present application, "a protruding portion 58 protruding upward is formed on the upper plate material 51, and a gas discharge hole 55 is formed at the tip of the protruding portion 58.". The protrusion 58 is formed by press-molding together with the gas discharge hole 55. Next, by overlapping the upper plate material 51 and the lower plate material 52, a space is formed by the inner surface of the protrusion portion 58 and the upper surface of the lower plate material 52. As shown in Fig. 10 (A), the laser beam 60 is moved so as to surround the projecting portion 58 of the upper plate material 51, and the plate member 51,52 is joined. (See Paragraphs [0046]-[0055]) 

It would have been obvious to adapt Kasukawa in view of Kagitani to provide the at least one exhaust groove or at least one exhaust hole around the weld zone, the at least one exhaust groove or the at least one exhaust hole penetrating a thickness direction of the at least one similar metallic material for preventing gas from building up thereby reducing porosity in the weld bead. 

Regarding claim 2, Kasukawa shows the weld zone being a circular pattern with energy being applied from a laser, with Kagitani disclosing the groove inside the ring as discussed above. Regarding claim 3, the exhaust groove could also be easily located outside the welding pattern as the gas would still be exhausted achieving the same result. It would have been obvious to adapt Kasukawa in view of Kagitani to provide the at least one exhaust groove or at least one exhaust hole around the weld zone, the at least one exhaust groove or the at least one exhaust hole penetrating a thickness direction of the at least one similar metallic material for preventing gas from building up thereby reducing porosity in the weld bead. 

Kasukawa discloses, regarding claims 4 and 5, the at least one material has a through part as shown in Figs 1-3 and the similar material has a projection 1a, 3a, with the different material 2 being sandwich between the similar materials as shown in Fig 3. The projections are inserted through the hole in the plate 2, with the similar plates being melted by the laser along a thickness. Regarding claim 6, the heat source is a laser. (See Paragraph 1) The similar material is melted and joined via the laser.

Kasukawa fails to disclose the arc or plasma source. However, it would have been obvious to adapt Kasukawa to provide either the arc source or plasma source as these are obvious variants for melting and joining materials. 

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims…providing all 112 rejections are remedied. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/18/2022